jfourtl) Court of
                                  g>an gntonio,

                                          May 14,2013


                          No. 04-12-00735-CR and 04-12-00736-CR


                                       Albert NICHOLAS,
                                            Appellant


                                               v.



                                       The STATE of Texas,
                                            Appellee


                  From the 198th Judicial District Court, Kerr County, Texas
                               Trial Court No. B93-6 and B93-7
                           Honorable Rex Emerson, Judge Presiding



                                          ORDER


       The Appellant's motion for rehearing on Court of Appeals order of April 25, 2013,
denying Appellant's motion to supplement the clerk's record in the above styled and numbered
appeals is DENIED.



                                                    Cai      Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2013.




                                                    Kei
                                                    Clerk of Court